[Cite as State v. Arega, 2016-Ohio-8074.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :                 No. 16AP-455
                                                                 (C.P.C. No. 11CR-1145)
v.                                                 :
                                                            (ACCELERATED CALENDAR)
Tizazu F. Arega,                                   :

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                    Rendered on December 8, 2016


                 On brief: Ron O'Brien,                Prosecuting   Attorney,   and
                 Barbara A. Farnbacher.

                 On brief: Tizazu F. Arega, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Tizazu F. Arega, appeals from a judgment of the
Franklin County Court of Common Pleas denying his motion to compel discovery and his
motion to unseal the criminal record under R.C. 2953.53(D)(1).                   For the following
reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} In March 2011, Arega was indicted on two counts of rape and one count of
sexual battery. A jury found Arega guilty of one count of rape and one count of sexual
battery, and the trial court sentenced Arega to nine years in prison. Arega appealed his
convictions. In December 2012, this court affirmed the rape conviction but reversed the
sexual battery conviction. State v. Arega, 10th Dist. No. 12AP-263, 2012-Ohio-5774. On
remand, the trial court entered a judgment of acquittal on the charge of sexual battery.
No. 16AP-455                                                                                 2


          {¶ 3} In 2014, Arega filed numerous motions requesting the production of
documents relating to the investigation of his crime. In November 2014, the trial court
denied those motions.        In early 2015, Arega submitted more postconviction filings,
including petitions for postconviction relief, a motion for summary judgment, a motion to
stay proceedings, and another request for production of documents. In April 2015, the
trial court denied all of Arega's pending motions and his petitions for postconviction
relief.
          {¶ 4} In May 2016, Arega filed a "motion to compel disclosure of exculpatory
material and demand for discovery." On June 2, 2016, he filed a "motion to unseal the
criminal record under R.C. 2953.53(D)(1)." Five days later, the trial court denied Arega's
May and June 2016 motions.
          {¶ 5} Arega timely appeals.
II. Assignments of Error
          {¶ 6} Arega assigns the following errors for our review:
                 [1.] The trial court erred in denying appellant's motion to
                 unseal an official criminal record under R.C. 2953.53(D)(1).

                 [2.] The trial court erred in denying appellant's motion to
                 compel disclosure of exculpatory material evidence and
                 demand for discovery and/or permitted in camera inspection
                 that were prejudicial to appellant.
III. Discussion
          {¶ 7} Arega's first assignment of error asserts that the trial court erred in denying
his motion filed pursuant to R.C. 2953.53(D)(1). This assignment of error lacks merit.
R.C. 2953.53(D) addresses requests for access to official records sealed pursuant to
R.C. 2953.52. R.C. 2953.52 permits any person found not guilty of an offense by a jury or
a court, or who is the defendant named in a dismissed complaint, indictment, or
information, to apply to the court for an order to seal the official records in the case.
Here, no official records were sealed pursuant R.C. 2953.52, and, therefore, the trial court
did not err in denying Arega's request for access to documents pursuant to
R.C. 2953.53(D)(1). Therefore, we overrule Arega's first assignment of error.
          {¶ 8} In his second assignment of error, Arega asserts that the trial court erred in
denying his May 2016 motion to compel discovery. Arega argues that the trial court erred
No. 16AP-455                                                                          3


in not finding that he is entitled to postconviction discovery, including access to the
victim's medical information, for the purpose of filing a successive postconviction
petition. This argument is unpersuasive because a defendant has no postconviction right
to discovery to help establish substantive grounds for relief. State v. Montgomery, 10th
Dist. No. 13AP-1091, 2015-Ohio-500, ¶ 8. Thus, the trial court did not err in denying
Arega's May 2016 request to compel discovery. Accordingly, we overrule his second
assignment of error.
IV. Disposition
      {¶ 9} Having overruled Arega's first and second assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                    Judgment affirmed.

                          KLATT and HORTON, JJ., concur.